IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


FREDERICK D. DEAN,                       : No. 91 WM 2016
                                         :
                    Petitioner           :
                                         :
                                         :
            v.                           :
                                         :
                                         :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE,                    :
                                         :
                    Respondent           :


                                     ORDER



PER CURIAM

      AND NOW, this 16th day of September, 2016, the Application for Extraordinary

Relief is DENIED.